DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 16, and 23-25 have been amended.  Claims 29 and 30 have been added.  Claims 1, 2, 4, 16, 23-26 and 28-30 are pending and under consideration.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24, 29 and 30  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite determining the patient as having a tumor based on the presence of the peptide in a biological sample. This judicial exception is not integrated into a practical application because the observation of this natural phenomenon is not applied to a further concrete method step. The presence of the peptide in a biological sample from a patient.   The correlation between the peptide and a tumor is a law of nature because it describes a consequence of natural processes in the human body, e.g., the naturally-occurring relationship between the presence of the peptide and the manifestation of a tumor.  Applicant has observed this natural phenomenon but has not engineered it.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claims 29 and 30 represent data gathering for the observed correlation.  Claim 29 further refines the observation in that the peptide is detecting in the presence of a biological sample also expressing HLA-A0201, and concluding that the patient has a tumor expressing both of the peptide and HLA-A0201.  This is also consequence of natural processes in the human body, e.g., the naturally-occurring relationship between the presence of the peptide and HLA-A0201 and the manifestation of a tumor expressing the peptide and HLA-A0201.  



The rejection of claim 1, [ and claims 2, 4, 16, 23, 24, 28] under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendment of claim 1.

The rejection of claims 1, 2, 4, 16, 23-25 and 28 under 35 U.S.C. 102(a)(1) as being anticipated by Weinschenk et al (WO2015/018805) is withdrawn in light of applicant’s amendment of claim 1.

The rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by Knutson et al (Journal of clinical Investigation, 2001, Vol. 107, pp. 477-484) is withdrawn in light of applicant’s amendment of claim 1.

The rejection of claims 1, 2 and 24 under 35 U.S.C. 102(a)(1) as being anticipated by Cazares et al (Clinical Cancer Research, 2009, Vol. 15, pp. 5541-5551) as evidenced by Neider et al (Acta Neuropathologica, 2018, Vol. 135, pp. 923-938, supplemental Table 2) is withdrawn in light of applicant’s amendment of claim 1.

Allowable Subject Matter
Claims 1, 2, 4, 16, 23, 25, 26 and 28 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643